Exhibit 10.53

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

OMB Approval 2700-0042            

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT  

1. CONTRACT ID CODE

 

        N/A

 

PAGE     OF     PAGES    

 

1        |        2

2. AMENDMENT/MODIFICATION NO.

 

  0010

 

3. EFFECTIVE DATE    

 

  October 31, 2016

 

4. REQUISITION/PURCHASE REQ. NO.

 

5. PROJECT NO. (If applicable)    

 

   N/A

6. ISSUED BY                              CODE                  7. ADMINISTERED
BY (If other than Item 6)   CODE       N/A

 

National Institutes of Health

National Institute of Allergy and Infectious Diseases

DEA, Office of Acquisitions

Room 3B49, MSC 9821

5601 Fishers Lane

Bethesda, MD 20892-9821

 

 

 

            MID RCB-B

       

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and ZIP code)

 

Pfenex, Inc.

10790 Roselle Street

San Diego, CA 92121

 

 

☐  

 

 

9A. AMENDMENT OF SOLICITATION NO.

 

     

9B. DATED (SEE ITEM 11)

 

  X    

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

      HHSN272201200033C

 

            10B. DATED (SEE ITEM 13) CODE             FACILITY CODE            
 

 

      09/27/2012

 

                    11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐    The above numbered solicitation is amended as set forth in Item 14.  The
hour and date specified for receipt of Offers      ☐  is extended,      ☐  is
not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning one (1) copy of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (if required)

 

 



13. THIS ITEM ONLY APPLIES TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 

☐    

 

A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

                         

B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF

 

X      

C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

        Mutual Agreement of the Parties

 

 

   

D.    OTHER (Specify type of modification and authority)

 

 



 

E.   IMPORTANT:   Contractor                      ☐    is not,          ☒     is
required to sign this document and return     1     copies to the issuing
office.

 



 



14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

PURPOSE:  The purpose of this modification is to extend the Period of
Performance of Option 1 through June 30, 2017 and update Article B.2.

 

 



 



TOTAL FUNDS CURRENTLY OBLIGATED: $[***]

TOTAL ESTIMATED COST: $[***]

 

FUNDED THROUGH DATE: December 31, 2017 (Unchanged)

COMPLETION DATE: December 31, 2017 (Unchanged)

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

 

Patrick Lucy

Chief Business Officer

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Michael P. Welsh

Contracting Officer, MID RCB-B, OA, DEA, NIAID, NIH, DHHS

15B. CONTRACTOR/OFFEROR

 

/s/ Patrick Lucy

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

10/27/2016

 

16B: UNITED STATES OF AMERICA

 

BY /s/ Michael P. Welsh                                        

            (Signature of Contracting Officer)

 

16C. DATE SIGNED

 

10/31/2016

 

NSN 7540-01-152-8070

PREVIOUS EDITION UNUSABLE

 

30-105

Computer Generated

 

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

     

Contract No: HHSN272201200033C

 

  

Modification No: 10

 

  

Page 2 of 2  

 

ARTICLE B.2. ESTIMATED COST, paragraph e. is modified as follows:

 

  e. Payments shall be made from the PRISM / NBS Line Item Numbers as follows:

 

PRISM /NBS Line Item No.

 

  Option / Increment  

      Description      

 

PRISM / NBS Line

Item Period of

               Performance              

  Funded Amount  

Line 1

    Base Period       09/27/2012 — 12/31/2015     $ [*** ] 

Line 2

    Option 1       01/05/2015 — 06/30/2017     $ [*** ] 

Line 3

 

 

  Option 2  

 

 

  05/15/2016 — 12/31/2017  

 

  $

 

[***

 

] 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.